Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga (JP Patent Application Pub. JP2014077658 A, references of which are made to the English translation provided in IDS dated 2/22/2019) in view of Toma et al. (U.S. Patent Application Pub. 2019/0189006 A1).
Regarding claim 1, Soga teaches in FIG. 4 an apparatus for performing a measurement task of optically measuring a distance of a target object, the apparatus comprising: an optical system configured to: perform transmission of measurement light (generated by light source 202) to a predetermined measurement space in which the target object is located; and guide return light (indicated as dashed line) from the measurement space (by mirrors 204 and 206), the return light including reflected light reflected based on reflection of the measurement light by the target object; a light receiving unit (photodetector 100) comprising, in a light detection region thereof, a plurality of light receiving elements (see FIG. 1 which shows a plurality of photodiodes 10 arranged in an array) to which the return light from the measurement space is incident, each of the plurality of light receiving elements being configured to output an intensity signal based on a corresponding intensity of the return light; an identifying unit configured to identify a light receiving area (region A of FIG. 2)in the light detection region as a function of the intensity signals of the plurality of respective light receiving elements, the light receiving area being based on specified light receiving elements in the plurality of light receiving elements, the specified light receiving elements being arranged to receive the reflected light. The difference between Soga and the claimed invention is that Soga does not teach an estimating unit configured to estimate, based on a geometry of the light receiving area, a state of the apparatus including a state of the optical system. Toma et al. teaches a method and an apparatus for processing data. Toma et al. teaches in FIG. 34 and paragraph [0537] that the apparatus comprises an abnormal case judgment unit 708 to determine that when an abnormal case occurs whether the failure is due to trouble of a sensor (in the case of an optical distance finder, the sensor is the optical system) of the own vehicle or bad weather. One of ordinary skill in the art would have been motivated to combine the teaching of Toma et al. with the system of Soga because such mechanism helps to take coping operations to keep the system in operating condition.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an estimating unit configured to estimate a state of the apparatus, as taught by Toma et al., in the system of Soga.
Regarding claim 2, Toma et al. teaches in paragraph [0543] “judge whether the current condition applies to the abnormal case 3 on the basis of whether a shape error is within the acceptable range.”
Regarding claim 3, Toma et al. teaches in paragraph [0537] “The following describes coping operations to cope with the abnormal case 3 in which the vehicle fails to generate self-detected three-dimensional data 712 due to trouble of a sensor of the own vehicle or bad weather.”
Regarding claim 4, Toma et al. teaches in FIG. 34 that the abnormal situation is sent to modules 704 and 705 and in paragraph [0545] “When the current condition is judged to be the abnormal case 3, the vehicle performs one, or selective ones of the following three types of coping operations: (1) operate an alternative emergency sensor (rescue mode); (2) switch to another operation mode; and (3) calibrate the operation of a three-dimensional sensor.”
Regarding claim 6, Soga teaches in paragraph [0030] that the avalanche photodiodes are in Geiger mode, they are stochastically output the intensity signal based on the corresponding intensity of the return light; and the identifying unit is configured to perform a statistical task as a function of the output signals of the plurality of respective light receiving elements to thereby identify the light receiving area (the histogram generating means 112 of FIG. 1 performs statistical task).
Claim 16 is rejected based on the same reason as that of claim 1.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga and Toma et al. as applied to claims 1-4, 6 and 16 above, and further in view of Beer et al. (U.S. Patent Application Pub. 2021/0156976 A1).
Soga and Toma et al. have been discussed above in regard to claims 1-4, 6 and 16. The difference between Soga and Toma et al. is that Soga and Toma et al. do not teach a distance measuring unit configured to measure the distance of the target object in accordance with the intensity signals received by the specified light receiving elements. Beer et al. teaches in paragraph [0018] that various methods can be used an object distance. The performance of each method depends on the object distance as well as environmental conditions. In particular, Beer et al. teaches in paragraph [0030] that at close range, distance can be determined based on intensity of received reflected light. One of ordinary skill in the art would have been motivated to combine the teaching of Beer et al. with the modified system of Soga and Toma et al. because at close range, the intensity-based distance measurement may be more accurate than other methods.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use intensity-based distance measurement, as taught by Beer et al., in the modified system of Soga and Toma et al.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga and Toma et al. as applied to claims 1-4, 6 and 16 above, and further in view of Niclass et al. (U.S. Patent Application Pub. 2012/0075615 A).
Soga and Toma et al. have been discussed above in regard to claims 1-4, 6 and 16. Regarding claim 7, Soga further teaches in paragraph [0034] “The histogram generation means 112 further accumulates the measurement result of the TOF obtained by the TDC 110 over a predetermined measurement time to generate a histogram. As shown in FIG. 3, the histogram is generated by accumulating measurement results of the TOF obtained by repeatedly irradiating the irradiation light for TOF measurement over the measurement time, and the time from the light irradiation time to the arrival time (Bins) detected by the comparing means 108 over the measuring time.” That is, the light transmission unit transmits first measurement light, second measurement light, third measurement light, etc. over a measurement time; and the photodetector performs statistical task to generate the histogram. The difference between Soga and Toma et al. and the claimed invention is that Soga and Toma et al. do not teach obtaining intensity peak from the respective specified light receiving elements. Niclass et al. teaches in paragraph [0057] “When a histogram is made from a large number (M) of measurements, the histogram has a peak at the time of the TOF, i.e. one or more adjacent bins are fuller than the others. Because photon arrival time of background light is not correlated with the CLK1 (laser transmittance), the measurement is distributed evenly in the histogram. By extracting a peak position in the histogram with the signal processing circuit, true TOF can be identified, and effects of background light can be suppressed.” One of ordinary skill in the art would have been motivated to combine the teaching of Niclass et al. with the modified system of Soga and Toma et al. because by extracting a peak position in the histogram with the signal processing circuit, true TOF can be identified, and effects of background light can be suppressed.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain intensity peaks, as taught by Niclass et al., in the modified system of Soga and Toma et al.
Regarding claim 10, Soga teaches in paragraph [0034] repeating the measurement and obtaining the measuring results statistically, i.e. adding the peaks obtained in each measurement as taught by Niclass et al.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga and Toma et al. as applied to claims 1-4, 6 and 16 above, and further in view of Broers et al. (U.S. Patent Application Pub. 2017/0212226 A).
Soga and Toma et al. have been discussed above in regard to claims 1-4, 6 and 16. The difference between Soga and Toma et al. is that Soga and Toma et al. do not teach a plurality of light receiving blocks, each of the plurality of light receiving blocks comprising the plurality of light receiving elements. Broers et al. teaches object detection system using time of flight (TOF). Broers et al. teaches in paragraph [0062] “Instead of the granularity at the level of individual pixels, larger regions can be used to obtain the statistics (e.g. 8×8 blocks).” One of ordinary skill in the art would have been motivated to combine the teaching of Broers et al. with the modified system of Soga and Toma et al. because using blocks can compromise between granularity and processing time.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use blocks, as taught by Broers et al., in the modified system of Soga and Toma et al.
Regarding claim 9, Soga teaches in paragraph [0034] that the light transmission unit transmits first measurement light, second measurement light, third measurement light, etc. over a measurement time.
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl26 April 2022




/SHI K LI/Primary Examiner, Art Unit 2637